Case 1:20-cv-03325-AT Document5 Filed 04/29/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
ANDREW YANG, JONATHAN HERZOG, HELLEN DATE FILED: 4/29/2020
SUH, BRIAN VOGEL, SHLOMO SMALL, ALISON
HWANG, KRISTEN MEDEIROS and DR. ROGER
GREEN, individually and on behalf of all others similarly
situated,
Plaintiffs,
-against- 20 Civ. 3325 (AT)
NEW YORK STATE BOARD OF ELECTIONS, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that the Court’s scheduling order, ECF No. 3, is AMENDED as follows:

1. Plaintiffs shall file a memorandum of law in support of their application seeking
emergency relief by April 30, 2020;

2. Defendant shall file a response by May 1, 2020; and

3. The parties shall appear for a telephonic hearing on Plaintiffs’ application on May 4,
2020, at 2:00 p.m. The parties are directed to call either (888) 398-2342 or (215) 861-
0674, and enter access code 5598827. The parties shall email their appearance
information to Torres NYSDChambers@nysd.uscourts.gov by May 4, 2020, at 9:00
a.m.
SO ORDERED.

Dated: April 29, 2020

New York, New York j-

ANALISA TORRES
United States District Judge
